*288The opinion of the court was delivered by
Reavis, J.
Action for commission on sale of real estate. Plaintiffs were real estate brokers in Seattle, and inquired of defendant if he would sell certain real estate which he owned. He told them he would, and explained in detail the income which the property was bringing, and that his price was $20,000; that he would pay five per cent, commission upon the sale if made by them. Plaintiffs gave him the name of a prospective purchaser. This purchaser was taken by plaintiffs to the premises and the property examined. The purchaser was directed to the defendant to conclude the sale, the defendant having before requested that the purchaser be brought directly to him for that purpose. Afterwards the purchaser was introduced to defendant by another real estate agent. Defendant in the meantime had reduced the price of the property to $18,000. He advised plaintiffs that the sale had fallen through and that he would not sell, but in fact had at that time made the agreement to sell, and a conveyance of the property was thereafter made to the purchaser who was proposed to him by plaintiffs. The case was submitted to a jury, under proper instructions by the court, and the jury returned a verdict for five per cent, commission on the purchase price received by the defendant.
The exceptions taken to the judgment in the superior court were upon the ground of the insufficiency of the evidence to support the verdict. The evidence is directly conflicting, but there was substantial testimony on the part of plaintiffs as stated above, and sufficient to support the verdict. The judgment is affirmed.
GomDon, O. J., and Tuuleetok and Duitbae, JJ., concur.